DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 01/04/2022 has been entered. Claims 1 and 12 have been amended and Claims 5 and 13-14 have been canceled. Thus Claims 1-4, 6-8, 12 and 15-16 are currently pending and are under examination.

Withdrawn Rejections
	Claim 1 has been amended by incorporating the allowable subject matter of previously presented, now canceled Claim 5. Furthermore, Claim 12 has been amended by incorporating the allowable subject matter of previously presented, now canceled Claim 14. Accordingly, the 102(a)(1), 103 rejections and nonstatutory double patenting rejections of the record have been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior art references are McBee (McBee, E. T. et al. “Fluorinated Derivatives of Ethane” Industrial and Engineering Chemistry, 1947, 39, 409-412; cited in IDS 04/12/2021) and Bonnet (Bonnet, P. et al. Patent application publication number US2017/0267612; cited in IDS 04/12/2021). The .sec/cc.
Regarding Claim 12, the closest prior art reference is Komatsu (Komatsu, T. et al. Patent number US4,766,258; cited in Office Action 10/05/2021). As set forth in the last office action, Komatsu teaches liquid phase fluorination reaction in the presence of tin-based catalyst. Komatsu further teaches the advantages of using of tin-based catalyst over antimony-based by indicating that antimony-based catalyst produces more oligomers or black precipitates as side products when compared to the tin-based catalyst and that it leads to reduction in selectivity for the end product and to the need for equipment to remove the by-products. Thus, Komatsu is teaching away from using antimony-based catalyst and one of ordinary skill in the art would not have been motivated to use antimony-based catalyst in the production of 1,1,2-trifluoroethane as instantly claimed.
In view of the foregoing the instantly claimed methods for producing 1,1,2-trifluoroethane are deemed novel and unobvious over the closest prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6-8, 12 and 15-16 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622